                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION




 SHRANDA CAMPBELL,

                            Plaintiffs,
                                                       Case No. 1:19-cv-03827
           v.

 FORD MOTOR COMPANY,
                                                       Honorable Martha M. Pacold
                            Defendant.                 Honorable Jeffrey Cummings




                                          JOINT STATUS REPORT

        Plaintiff Shranda Campbell and Defendant Ford Motor Company (“Ford”) respectfully

submit this Joint Status Report in accordance with the Court’s June 22, 2020 Order (Dkt. 71).

A. Progress of Discovery.

      i.        As ordered by the Court, the parties exchanged their Rule 26(1) initial disclosures on

                July 3, 2020, and exchanged their affirmative written discovery requests on July 17,

                2020.

     ii.        The parties propose the following discovery schedule for the remainder of discovery:

                                     Event                                           Deadline
   Fact Discovery                                                                    1/10/2021
   Deadline for Plaintiff’s Expert Report                                             2/6/2021
   Deadline for Ford’s Expert Report                                                 3/11/2021
   Close of Expert Discovery                                                         4/29/2021
   Dispositive Motions                                                                6/5/2021
B. Status of Unresolved Motions.

      i.   There are no unresolved motions pending in this matter.

C. Settlement Efforts.

      i.   There have been no substantive settlement discussions to date. The parties do not

           request a settlement conference at this time.

D. Proposed Schedule for the Next 45 Days and Request for Telephonic Hearing.

      i.   The parties propose that, for the next 45 days, discovery proceed in accordance with

           the schedule outlined in A(2).

     ii.   Presently, there is no agreed-upon action for the Court to take without a hearing.

    iii.   The parties submit that a telephonic hearing is not necessary at this time.



DATED: July 20, 2020

 Respectfully submitted,                             Respectfully submitted,

 /s/ Edward M. Fox                                   /s/ Katherine V.A. Smith
 Edward M. Fox                                       Katherine V.A. Smith (admitted pro hac vice)
 Jaclyn Diaz                                         Molly T. Senger (admitted pro hac vice)
 Ed Fox & Associates, Ltd.                           GIBSON, DUNN & CRUTCHER LLP
 300 West Adams Street, Suite 330                    1050 Connecticut Avenue, N.W.
 Chicago, IL 60606                                   Washington, D.C. 20036
 (312) 345-8877                                      Telephone: 202.955.8500
 efox@efoxlaw.com                                    Facsimile: 202.467.0539
 jdiaz@efoxlaw.com                                   ksmith@gibsondunn.com
                                                     msenger@gibsondunn.com
 Counsel for Plaintiff
                                                     Kathleen M. Nemechek N.D. Ill. No. 50139
                                                     Timothy S. Millman N.D. Ill. No. 44398
                                                     BERKOWITZ OLIVER LLP
                                                     2600 Grand Boulevard, Suite 1200
                                                     Kansas City, Missouri 64108
                                                     Telephone: 816.561.7007




                                                 1
    Facsimile: 816.561.1888
    knemechek@berkowitzoliver.com
    tmillman@berkowitzoliver.com

    Derek Barella
    SCHIFF HARDIN LLP
    233 South Wacker Drive, Suite 7100
    Chicago, IL 60606
    Telephone: 312.258.5500
    Facsimile: 312.258.5600
    dbarella@schiffhardin.com

    Counsel for Ford Motor Company




2
